Dismissed and Memorandum Opinion filed October 4, 2012.




                                          In The

                       Fourteenth Court of Appeals

                                  NO. 14-12-00694-CR

                    MICHAEL LAWRENCE TAPLIN, Appellant

                                             V.

                           THE STATE OF TEXAS, Appellee


                       On Appeal from the 185th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1163765


                   MEMORANDUM                         OPINION

       Appellant entered a guilty plea to assault causing bodily injury to a family
member. The trial court deferred a finding of guilt, and on July 10, 2008, the court placed
appellant on community supervision for four years and assessed a $500 fine. On June 27,
2012, the State filed a motion to adjudicate appellant’s guilt, alleging that he had violated
the terms of his community supervision. Appellant entered a plea of true to the
allegations in the motion. In accordance with the terms of an agreement with the State,
the trial court sentenced appellant on July 17, 2012, to confinement for two years in the
Institutional Division of the Texas Department of Criminal Justice and assessed a $500
fine. Appellant signed a written waiver of the right to appeal. On July 24, 2012, appellant
filed a pro se notice of appeal.

       The trial court entered a certification of the defendant’s right to appeal in which
the court certified that the defendant has no right of appeal. See Tex. R. App. P.
25.2(a)(2). The trial court’s certification, signed by appellant, is included in the record on
appeal. See Tex. R. App. P. 25.2(d). The record also contains appellant’s signed waiver of
the right of appeal. See Dears v. State, 154 S.W.3d 610, 615 (Tex. Crim. App. 2005).

       Accordingly, we dismiss the appeal.


                                       PER CURIAM


Panel consists of Chief Justice Hedges and Justices Brown and Busby.
Do Not Publish — Tex. R. App. P. 47.2(b).




                                              2